Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 1 of 19 PageID: 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
___________________________________
BARRY OSTROFSKY and                          :
LISA OSTROFSKY, his wife,                    :
                        Plaintiff,           : CIVIL ACTION NO.:
                                             :
                v.                           :
                                             : JURY TRIAL DEMANDED
JOHN DOE TRUCK OPERATOR, 1-10, :
(fictitious names which cannot be            :
ascertained at this time),                   :
ABF FREIGHT SYSTEM, INC. and                 :
ABC CORPS 1-10 (fictitious names which :
Cannot be ascertained at this time), i/j/s/a :
                        Defendants.          :
__________________________________ :

                              NOTICE OF REMOVAL OF ACTION

        Defendants, ABF Freight System, Inc. by and through their attorneys, Salmon Ricchezza

Singer & Turchi, LLP, respectfully aver as follows:

        1.        On or around March 18, 2021, plaintiff commenced a civil action against

defendants in Superior Court of New Jersey in Atlantic County, New Jersey. See Exhibit “A” –

Plaintiff’s Complaint.

        2.        On March 31, 2021, plaintiff filed an Amended Complaint in the Superior Court

of New Jersey in Atlantic County, New Jersey. See Exhibit “B”-Plaintiff’s Amended Complaint.

        3.        On March 31, 2021, plaintiff filed a Summons. See Exhibit “C”-Summons.

        4.        The Summons and Complaint, and Amended Complaint were received by ABF

Freight System, Inc. no earlier than April 5, 2021.

        5.        This Notice of Removal is filed within the time provided by 28 U.S.C. §1446(b).

        6.        This action satisfies the requirements for removal within the meaning of 28

U.S.C. §1332 in that:

                  a)     Plaintiff’s and Defendant’s citizenships are diverse;

{00405548.DOCX}
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 2 of 19 PageID: 2




                         1)      Plaintiffs are residents and citizens of the State of New Jersey.

                  According to the Complaint, plaintiff resides at 10 Erma Drive, Township of Egg

                  Harbor, New Jersey.

                         2)      Defendant ABF Freight Systems, Inc. is a corporation incorporated

                  under the laws of the State of Arkansas with its principal place of business located

                  in Fort Smith, Arkansas.

                  b)     The amount in controversy exceeds $75,000, exclusive of interest and

        costs. In the Complaint, plaintiffs claim damages for the following:

                  7. As a result of the carelessness, recklessness and negligence of
                  defendants… plaintiff, Barry Ostrofsky, was caused to suffer severe and
                  permanent bodily injuries, has been caused and will be caused to expend
                  large sums of money for medical treatment necessary to effect a cure for
                  his injuries, been caused and will in the future be caused great pain and
                  suffering, has been caused to be unable to pursue his usual activities, and
                  has been and will in the future be caused to lose large sums of money due
                  to his inability to pursue his usual occupation.

See Exhibit “B” – Plaintiff’s Amended Complaint at ¶7.

        7.        Therefore, a fair reading of the Complaint reveals that an amount in excess of

$75,000 is at controversy in this suit.




{00405548.DOCX}
                                                   2
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 3 of 19 PageID: 3




        WHEREFORE, defendant ABF Freight System, Inc. respectfully requests that the above

action now pending in the Superior Court of New Jersey in Atlantic County, New Jersey, be

removed therefrom to this Court.

                                   Respectfully submitted,

                                   SALMON RICCHEZZA SINGER & TURCHI, LLP


                                   By:    /s/Dawn Jennings
                                          Dawn L. Jennings
                                          Jon Michael Dumont
                                          123 Egg Harbor Road, Suite 406
                                          Sewell, NJ 08080
                                          (856) 354-8074
                                          djennings@srstlaw.com
Dated: January 21, 2021                   Attorneys for Defendants
                                          ARC Best Logistic, Inc., ARC Best II, Inc., and
                                          Panther II Transportation, Inc. [improperly named
                                          as Panther Transportation, Inc.]




{00405548.DOCX}
                                             3
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 4 of 19 PageID: 4




                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the within-captioned

Notice of Removal of Action was served on the below listed counsel of record via electronic

mail and first-class U.S. mail, postage prepaid, upon:


                                  Daniel K. Snyder, Esquire
                          Aronberg, Kouser, Snyder &Lindeman, P.A.
                                     430 Route 70 West
                                    Cherry Hill, NJ 08002
                                    Attorneys for Plaintiff


                                      SALMON RICCHEZZA SINGER & TURCHI, LLP


                                      By: _/s/ Dawn Jennings__________________________
                                             Dawn L. Jennings


Dated: April 15, 2021




{00405548.DOCX}
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 5 of 19 PageID: 5




EXHIBIT A



{00405548.DOCX}
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 6 of 19 PageID: 6
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 7 of 19 PageID: 7
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 8 of 19 PageID: 8
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 9 of 19 PageID: 9
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 10 of 19 PageID: 10
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 11 of 19 PageID: 11




EXHIBIT B



{00405548.DOCX}
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 12 of 19 PageID: 12
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 13 of 19 PageID: 13
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 14 of 19 PageID: 14
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 15 of 19 PageID: 15
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 16 of 19 PageID: 16
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 17 of 19 PageID: 17




EXHIBIT C




{00405548.DOCX}
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 18 of 19 PageID: 18
Case 1:21-cv-09431-NLH-AMD Document 1 Filed 04/15/21 Page 19 of 19 PageID: 19
